DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed November 02, 2021 in response to the Office action dated August 3, 2021. 
Claim 5 and 15 are cancelled.  Claims 1, 6, 11 and 16 are amended.  Claim 21 and 22 are new.  Claims 1-4, 6-14, 16-22 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10614888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4, 6-14, 16-22 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for writing to SLC or MLC based on size but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….upon determining that no available space is remaining in the first region, changing the destination for writing  data received from the host to a second region of the nonvolatile memory, the second region being a region in which m-bit data is to be written per memory cell, m being greater than n, wherein the controller is configured to, when an idle state has continued for a threshold period or more, increase a size of the first region, the idle state being a state in which no command is received from the host.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore, this case is passed to issue.
Applicant’s arguments filed 11/02/2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135